Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 6-10, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 2012/0142429 A1).
Regarding claim 1, Muller discloses a user interaction monitoring system for monitoring a user's interactions with other users in an online environment (Abstract), the system comprising an interaction monitoring unit operable to contemporaneously monitor interactions between a first user and at least a first group of other users in the online environment (¶ [0288]: characteristics used to qualify players for pre-qualified virtual worlds could include … chat content/style …  system may perform the analysis in real time) and contemporaneously characterising the monitored interactions (¶ [0156]), an interaction identifying unit operable to contemporaneously identify whether interactions between the first user and the first group of other users deviate from the interactions between a second user and a second group of other users in the online environment (¶ [0156]: term analyzer can analyze given terms in the text communications to identify profanity, racist, homophobic, or other derogatory terminology, or other potentially offensive language), and a user experience modifying unit operable to contemporaneously modify the user experience in the online environment for the first user with at least the first group of other users when it is identified that there is a deviation in the interactions, wherein the interaction identifying unit is operable to contemporaneously identify a toxic user from the interactions (¶ [0156]: these players should be segregated from children or players who may be offended by such language).
1310). 
Regarding claim 3, Muller discloses wherein the online environment comprises one or more game sessions (Fig. 4). 
Regarding claim 6, Muller discloses wherein the second user and the second group of other users each belong to the first group of other users (315). 
Regarding claim 7, Muller discloses wherein the second user and the second group of other users are virtual users, and the interactions between them are representative of expected interactions in the online environment (¶ [0004]). 
Regarding claim 8, Muller discloses wherein the interaction monitoring unit is also operable to monitor interactions between one or more users in the first group of users, and the interaction identifying unit is also operable to identify whether interactions between the first user and the first group of other users deviate from the interactions between users within the first group of other users (¶ [0133]). 
Regarding claim 9, Muller discloses wherein the interaction identifying unit is operable to identify influential users within the first group of users (¶ [0287]), and the user experience modifying unit is operable to modify the user experience in the online environment for one or more users in response to an identification of influential users (¶ [0287]: if a character proves to be successful in the world based on the character’s accomplishments in the virtual world compared to the other characters, the character may be promoted to a higher pre-qualified virtual world). 
Regarding claim 10, Muller discloses wherein the user experience modifying unit is operable to modify one or more of a user's profile attributes or the attributes of a game character associated with the user (1342). 
Regarding claim 12, Muller discloses wherein the identified deviation relates to a quantifiable difference in one or more characteristics of the monitored interactions (¶ [0133]: threshold can represent a statistically determined dividing line between an average among all players, and those players within a predefined category or characterization of players who are statistically more likely than the rest of the players to perform certain actions). 
Claims 13 and 15 recite a method and computer-readable medium respectively that contain the same limitations as those in claim 1 above. They are rejected under the reasoning as given supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Zalewski (US 2009/0113554 A1).
Regarding claim 4, Zalewski suggests—where Muller does not disclose—wherein the user experience modifying unit is operable to remove one or more users from the game session and/or, if other game sessions are available, transfer one or more users to another game session (¶ [0050]: cutting off the offending user’s subscription so that they can no longer engage in the online activity).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Muller and Zalewski in order to make the game more enjoyable for rule-abiding players.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Ramaswamy (US 2009/0299925 A1).
Regarding claim 11, Ramaswamy suggests—where Muller does not disclose—wherein the interaction monitoring unit, interaction identifying unit and user experience modifying unit each perform at least a portion of the processing of a machine learning algorithm that is used to monitor and identify user interactions (Abstract).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Muller and Ramaswamy in order to make the player rating more accurate and reliable.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any citation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The following proposed claim 4, drafted by the Examiner and considered to distinguish patentably over the art of record in this application, is presented for consideration: 
4. A system according to claim 3, wherein the user experience modifying unit is operable to, based on the identification of a toxic user, remove the toxic user from the game session and transfer the toxic user to another game session.

Proposed claim 4 (or similar) would be allowable if incorporated into independent claim 1 along with intervening claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  
The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.



/STEVE ROWLAND/Primary Examiner, Art Unit 3715